 

Exhibit 10.5

AMENDMENT No. 4

TO THE

EXPLORATION

AND

PRODUCTION SHARING CONTRACT

“ETAME MARINE PERMIT No. G4 – 160”

 

 

 

 

1

--------------------------------------------------------------------------------

 

AMENDMENT No. 4

TO THE EXPLORATION AND

PRODUCTION SHARING CONTRACT

“ETAME No. G4 – 160”

BETWEEN:

THE GOVERNMENT OF GABON, represented by Mr. Alexandre BARRO CHAMBRIER, Minister
of Mines, Petroleum and Hydrocarbons,

Party of the first part,

AND

VAALCO GABON (ETAME), Inc., a company incorporated under the current laws of the
State of Delaware, United States of America, with its corporate headquarters in
Houston, Texas 77027, United States of America, 4600 Post Oak Place, Suite 309,
represented by, Mr. Russell SCHEIRMAN, President, duly authorized for this
purpose,

Party of the second part,

The Gabonese Government and Vaalco Gabon (Etame), Inc. are designated below
collectively as the “Parties” and individually as the “Party.”

RECITALS:

·

the Government owns the natural resources in the soil and subsoil of its
territory, and the marine zones falling under its sovereignty, or being part of
its exclusive economic zone;

·

THE GABONESE GOVERNMENT and VAALCO GABON (ETAME), Inc. signed an Exploration and
Production Sharing Contract (CEPP) “ETAME Marine Permit No. G4-160” on July 7,
1995;

·

by Decree No. 0001513/PR/MMEP/DGEEH of December 12, 1995, an Exclusive
Exploration Authorization valid for liquid and gaseous hydrocarbons titled
“ETAME Marine Permit No. G4-160” was established and the related Exploration and
Production Sharing Contract (CEPP) was approved;

·

by Decision No. 00043/MMEPRH of July 17, 2001, an Exclusive Exploration
Authorization valid for liquid and gaseous hydrocarbons titled “ETAME Marine
Permit No. G5-88” was established and attributed to the company VAALCO GABON
(ETAME), Inc., pursuant to Article 16.4 of the “CEPP ETAME Marine Permit No.
G4-160”;

·

by Amendment No. 1 to CEPP “ETAME Marine Permit No. G4-160” of July 7, 2001, two
additional exploration periods were established;

·

by Amendment No. 2 to CEPP “ETAME Marine Permit No. G4-160” of April 13, 2006,
two additional exploration periods were established and the work obligations
related thereto were issued;

·

by Decision No. 0000623/PR/MMEPRH of June 20, 2006, an Exclusive Exploration
Authorization valid for liquid and gaseous hydrocarbons titled “EBOURI No.
G5-98” was established and attributed to the company VAALCO GABON (ETAME), Inc.,
pursuant to Article 16.4 of the “CEPP ETAME Marine Permit No. G4-160”;

·

by Amendment No. 3 to CEPP “ETAME Marine Permit No. G4-160” of November 26,
2009, contractual provisions were modified as to the term of the sixth (6th)
exploration period of CEPP “ETAME Marine Permit No. G4-160” to allow Contractor
to carry out additional work obligation in the entire Delimited Area;

·

VAALCO GABON (ETAME), Inc. submitted on June 9, 2011 a request for renewal of
the Exclusive Exploitation Authorization valid for liquid and gaseous
hydrocarbons titled “ETAME Marine Permit No. G5-88”;

·

consequently, the Parties agreed to make, by this Amendment, the necessary
modifications in the CEPP “ETAME Marine Permit No. G4-160” in order to
reestablish among the rights and obligations of Contractor the rate of the
Proportional Mining Royalties and its obligations in matters of environmental
protection;

 

 

 

 

2

--------------------------------------------------------------------------------

 

IT HAS BEEN AGREED AND ESTABLISHED AS FOLLOWS:

Article 1

Article 26.1 b) of the Exploration and Production Sharing Contract (CEPP) “ETAME
Marine Permit No. G4-160” is amended and now has the following language:

“Proportional mining royalties, in the Hydrocarbon production phase, for which
the applicable rates are established at thirteen percent (13%) of the Total
Available Production.”

Article 2

Since Petroleum Operations have an impact on the environment, Contractor must
ensure during its operations:

a)

the conservation of the natural resources of Gabon and the protection of its
environment;

b)

the use of techniques in accordance with the rules of the art in force in the
oil industry intended to prevent or at least limit the damage likely to be
caused to the environment;

c)

implementation of programs of pollution prevention, waste processing, protection
of natural resources and remediation and rehabilitation of the lands damaged by
the Petroleum Operations.

2.1

Contractor must take all suitable and necessary actions in order to:

a)

compensate Third-Parties for the damage suffered by them or the damage caused to
their property because of the Petroleum Operations;

b)

minimize the damage to the environment within the Delimited Area and on
neighboring lands.

2.2

If Contractor fails to comply with the terms of paragraph (b) of Article 2.1 or
violates any law on environmental protection and this noncompliance or this
violation causes environmental damage, Contractor must take all necessary and
reasonable measures to remedy this non-compliance or this violation and their
effects.

2.3

If the Department of Hydrocarbons finds that the works or installations erected
by Contractor endanger or may endanger the persons or their property, cause
environmental pollution or endanger the fauna to a degree that the Department of
Hydrocarbons may deem unacceptable, it will order Contractor to take all
measures to remedy, as soon as possible, the damage caused and may even ask it
to interrupt the Petroleum Operations in full or in part until adequate measures
are taken to remedy the damage caused.

2.4

The measures to be taken by Contractor in order to comply with the terms of
paragraph (b) in Article 2.1 will be determined in agreement with the Department
of Hydrocarbons at the beginning of the operations and at the time of any change
in objectives or work methods. Contractor must take into account the
international rules and standards applicable under such circumstances. An impact
study must be conducted pursuant to Article 2.5.

Contractor must notify the Department of Hydrocarbons in writing of the measures
finally selected and cause such measures to be reviewed from time to time,
depending on the prevailing conditions.

2.5

For this purpose, Contractor must commission a body or company internationally
recognized for their knowledge of environmental problems, in order to carry out
environmental impact studies in order to:

·

determine the prevailing situation in connection with the environment, human
beings, land and marine fauna within the Delimited Area and the neighboring
zones at the time of performance of the studies;

 

3

--------------------------------------------------------------------------------

 

·

establish the effects on the environment, the human beings, the land and marine
fauna within the Delimited Area due to the Petroleum Operations conducted under
the Contract and propose the measures and methods referred to in Article 2.4 in
order to minimize the damage caused to the environment and remedy the sites
within the Delimited Area.

2.6

The first study must have two parts:

·

a preliminary part that must be conducted before any seismic work of the land;

·

a second part which has to do with the drilling phase.

2.7

The second study must be completed before the commencement of production
operations and must be submitted to the Administration by Contractor along with
the development plan.

2.8

The studies mentioned in Article 2.5 must contain instructions for the
environmental protection, to be followed in order to minimize the damage to the
environment and address especially the following issues:

a)

selection of drilling sites

b)

mud and drill cuttings

c)

cementation of the casings

d)

protection of aquifers

e)

blowout prevention plan

f)

torch gas flaring during the testing phases and completion of oil wells

g)

abandonment of the wells

h)

dismantling of the rigs

i)

fuel storage and transport

j)

use of explosives

k)

campsites

l)

places of deposit of liquid and solid waste

m)

cultural and archaeological sites

n)

wildlife and habitat

o)

noise control

p)

places of worship

2.9

Contractor will ensure that:

a)

Petroleum Operations are conducted under conditions acceptable to protect the
environment and according to the rules of the art and practices accepted in the
International Petroleum Industry;

b)

the impact studies of the Petroleum Operations on the environment are made
available to the employees of Contractor and its contractors to raise awareness
about the methods and measures to be taken in the conduct of Petroleum
Operations;

c)

any contract executed between Contractor and its contractors and related to
Petroleum Operations takes into account the clauses relating to environmental
protection included in this Contract;

 

4

--------------------------------------------------------------------------------

 

d)

precautions are taken to prevent marine pollution under the 1973 [sic]
International Convention for the Prevention of Pollution of the Sea by Oil,
signed on May 12, 1954, its amendments and the texts adopted for its
implementation. The Government can decide on any additional measure to ensure
the preservation of the marine area.

2.10

Prior to any drilling operation Contractor must prepare and submit to the
Department of Hydrocarbons a plan to fight against possible oil spills and
fires.

2.11

In case of:

a)

an emergency or accident resulting from the Petroleum Operations and affecting
the environment, Contractor must immediately notify the Department of
Hydrocarbons and implement appropriate measures commonly accepted in the
International Oil Industry;

b)

fire or oil spill, Contractor must immediately implement the contingency plan it
has prepared and for which it obtained the approval of the Department of
Hydrocarbons.

2.12

If Contractor does not comply with any term contained in Article 14, the
Directorate General of Hydrocarbons may take any action to ensure its
implementation. In this case, Contractor will bear the costs of the action,
principal and interest calculated at the annual discount rate of the Banque des
Etats de l’Afrique Centrale (BEAC) [Bank of Central African States].

2.13

Contractor must, at the expiration of the Contract or the release of the
exploitation area:

a)

remove all equipment and installations set up by it in connection with Petroleum
Operations. Said removal will be done according to an abandonment program and
plan accepted by the Department of Hydrocarbons and as described below;

b)

restore the sites in accordance with the rules of the art and practices accepted
in the International Oil Industry and take action to prevent any risks to which
people, property or the environment may be exposed.

2.14

In order to meet the costs of RES operations to be carried out by it upon the
normal expiration of the Exclusive Exploitation Authorization, including its
possible renewals, or, in case of abandonment for duly justified reasons under
the stipulations of Article 18.2, for each exploitation zone Contractor must,
upon the start of production of a deposit, create a fund to which it will pay
each year during the Exclusive Exploitation Authorization granted for a period
of ten (10) years, an amount at least equal to three percent (5%) [sic] of the
estimated cost of abandonment and decommissioning of the installations that are
normally required to be removed or fitted at the end of exploitation. At
Contractor's choice, the amount paid under this paragraph may be higher than the
minimum referred to in the preceding sentence.

Contractor will submit annually an updated forecast of the cost of RES
operations and will justify depending on this adjustment and on the interest
earned on the account, the annual allocation to the fund referred to in Article
2.14.

Said annual payments will be made to a U.S. dollar bank account opened for this
purpose, with a Gabonese bank of international reputation designated by the
Parties and having obtained the sole license of credit institutions under
Regulation No. 1/00/CEMAC/UMAC/COBAC of November 27, 2000 or any similar
regulations relating to a banking license in the Communauté Economique et
Monétaire de l'Afrique Centrale (CEMAC) [Economic and Monetary Community of
Central Africa] replacing the aforementioned regulation, and managed jointly by
Contractor and the Government under the conditions specified below. This account
will generate interest that will be credited to the fund and which, in the same
way as any amount credited to the fund, may be used only for RES Operations
under the provisions of this Article. If the Gabonese banking regulations do not
allow opening a U.S. dollar account, the funds will be paid to a leading
international bank meeting the licensing conditions required and designated by
the Parties and managed jointly, in a U.S. dollar account.

Said payments will not be included in the Petroleum Costs Account.

 

5

--------------------------------------------------------------------------------

 

Joint management means that neither Contractor nor the Government may make
withdrawals from the account without written consent of the other Party which
will be co-holder of the account. In the case of Contractor, the co-holder of
the account will be the Operator.

The terms and conditions of use of the money deposited in accordance with the
above provisions are:

1.

To achieve the RES Operations, Contractor may use the funds deposited, upon
presentation to the depositary bank, backup documents approved by the General
Director of Hydrocarbons, which approval constitutes written authorization of
the Government to withdraw said funds from the account.

If the expenses of the RES Operations exceed the amount of the funds deposited
as mentioned above, Contractor must provide the balance corresponding to the
difference between the total funds deposited (including interest credited to the
account) and the amount necessary to achieve such operations.

If the expenses are lower than the amount of funds deposited as mentioned above,
the amount of these funds not used for their purpose will be fully paid to the
Fund for assistance to the Support of Hydrocarbons at the end of the Contract.

2.

If the Administration wishes to keep as is all or part of the installations or
redevelop them after the normal expiration of the Exclusive Exploitation
Authorization, including its possible renewals, or, in case of abandonment for
duly justified reasons under Article 18.2, the amount of unused funds will be
paid in full to the Fund for assistance to the Support of Hydrocarbons and
Contractor will be relieved of any obligation under the Contract, including
those relating to RES operations.

3.

For the realization of the above works, Contractor will notify the Department of
Hydrocarbons with notice of one hundred eighty (180) days of its intention to
abandon the Exploitation Area.

In order to abandon a Deposit at the normal expiration of the Exclusive
Exploitation Authorization, including its possible renewals, or in case of
abandonment for duly justified reasons under Article 18.2, Contractor will
submit to the Department of Hydrocarbons a plan of partial or total abandonment
at least two (2) years before the end of the Petroleum Operations. The plan must
specify the procedures, duration and cost of the operations to be performed.

If the Administration wishes to carry out the RES Operations itself, the
Department of Hydrocarbons must inform Contractor in writing at the latest
ninety (90) days after receipt of the notification.

If the Department of Hydrocarbons does not send an answer, it is deemed to have
opted for the performance of the RES Operations by Contractor.

Article 3

In addition to the obligations set forth in Article 28 of the CEPP "ETAME Marine
Permit No. G4-160,” Contractor will pay to the Government, in connection with
the signing of this Amendment, a bonus in the amount of One Million five hundred
thousand U.S. Dollars (USD 1,500,000).

This payment is made on the signing date of this Amendment by bank check payable
to the "Public Treasury - Gabonese Republic".

This amount will not be included in any case in the account of the Petroleum
Costs CEPP "ETAME Marine Permit No. G4-160".

Article 4

All other provisions of CEPP "ETAME Marine Permit No. G4-160” not modified under
the Articles of this Amendment remain unchanged and continue in full force and
effect.

 

6

--------------------------------------------------------------------------------

 

Article 5

This Amendment to CEPP "ETAME Marine Permit No. G4-160" enters into force upon
its signing by the Parties.

 

 

 

Made in Libreville, on

 

 

 

For the Government of Gabon, Inc.

 

for VAALCO GABON (ETAME),

 

 

 

 

The Minister of Mines, Petroleum

 

 

President

and Hydrocarbons;

 

 

 

 

 

 

 

Alexandre BARRO CHAMBRIER

 

 

Russell SCHEIRMAN

 

 

 

 

Minister of Economy, Commerce

 

 

 

Industry and Tourism.

 

 

 

 

 

 

 

Magloire NGAMBIA

 

 

 

 

 

7